Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 08/13/2020. In virtue of this communication, claims 1, 3 – 12 have been amended. Claims 1 – 12 are currently pending in the instant application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 5 – 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b), as it is unclear. Claim 5 currently stated that “a second inter-frequency frequency” without recite a first inter-frequency frequency, and “a third measurement result”, “a fourth measurement result” without recite a first measurement result and a second measurement result. Notes that a first inter-frequency frequency, a first measurement result, and a second measurement result appeared in another independent claim (claim 1). Since claim 5 is an independent claim, then claim 5 is unclear. For examination on the merits the claim would be given their broadest reasonable interpretation consistent with the specification, as required by MPEP 2111. Correction is required.
Claims 6 - 8 are also rejected because they directly depend to claim 5.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (hereinafter “Harada”) (Pub # US 2018/0324620 A1) in view of R4-1610115.
Regarding claims 1 and 9, Harada discloses a measurement method, comprising: 
determining an idle component carrier (see [0035], [0048]); 
determining a received signal strength indicator measurement (i.e., RSSI) and a discovery signals (i.e., DRS) measurement timing configuration (DMTC) measurement periodicity (see [0046], [0047] for DMTC periodicity) of a first inter-frequency frequency for licensed assisted access (LAA) (see Fig. 2A, 2B, [0046] - [0052] for a UE switches the receiving frequency from the serving carrier to a non-serving carrier, and measures RSSI by using the DRS on the DMTC periodicity); 
when the RSSI measurement and the DMTC measurement periodicity of the first inter-frequency frequency share a same time point (i.e., measurement gap), separately performing RSSI measurement on the first inter-frequency frequency by using the idle component carrier to obtain a first measurement result, and performing DMTC measurement on the first inter-frequency frequency to obtain a second measurement 
sending the first measurement result and the second measurement result to a network device, wherein the first measurement result and the second measurement result are used to indicate the network device to schedule a resource (see [0061], [0144], [0148] - [0152], [0168], [0178] for the control section of the radio base station receives from the UE the RSSI, RSRP measurements and use these in scheduling radio resources).
Harada does not disclose specifically the RMTC measurement periodicity.
In an analogous art, R4 teaches the RMTC measurement periodicity (see R4 for inter-frequency RSRP measurement is performed on the DMTC occasions, the inter-frequency RSSI measurement is performed on the RMTC occasions, both measurements are performed during the measurement gaps, and the RSSI measurement on one inter-frequency occurring with the configured RMTC periodicity).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Harada, and have RMTC measurement periodicity for measurement RSSI on the one inter-frequency such that the RMTC occasions do not collide with the DMTC occasions during measurement gaps, as discussed by R4 (see R4, 8.11.4.2). 

performing received signal strength indicator measurement on a second inter-frequency frequency to obtain a third measurement result (i.e., RSSI measurement result), when a start time (see [0051] – [0053]) of the measurement of the second inter-frequency frequency for licensed assisted access (LAA) falls within a gap (see [0012] for perform the inter-frequency measurement in a predetermined measurement gap, see Fig. 2A, 2B, [0046] - [0052] for a UE switches the receiving frequency from the serving carrier to a non-serving carrier, and measures RSSI by using the LAA DRS on the DMTC periodicity); 
performing discovery signals measurement timing configuration (DMTC) measurement on the second inter-frequency frequency to obtain a fourth measurement result (i.e., RSSI measurement result), when a start time of a DMTC measurement periodicity of the second inter-frequency frequency for the LAA falls within the gap (see [0012] for perform the inter-frequency measurement in a predetermined measurement gap, see [0046] - [0052], [0167] for a radio base station executes listening (LBT) before transmitting the LAA DRS, and a user terminal learns the timings and the period of DRS occasions based on the DMTC reported from the network, and detects and/or measures RSRP the LAA DRS); and 
sending the third measurement result and the fourth measurement result to a network device, wherein the third measurement result and the fourth measurement result are used to indicate the network device to schedule a resource (see [0061], [0144], [0148] - [0152], [0168], [0178] for the control section of the radio base station 
Harada does not disclose specifically the RMTC measurement periodicity.
In an analogous art, R4 teaches the RMTC measurement periodicity (see R4 for inter-frequency RSRP measurement is performed on the DMTC occasions, the inter-frequency RSSI measurement is performed on the RMTC occasions, both measurements are performed during the measurement gaps, and the RSSI measurement on one inter-frequency occurring with the configured RMTC periodicity).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Harada, and have RMTC measurement periodicity for measurement RSSI on the one inter-frequency such that the RMTC occasions do not collide with the DMTC occasions during measurement gaps, as discussed by R4 (see R4, 8.11.4.2). 
Allowable Subject Matter
6.	Claims 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 112 rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Siomina (2019/0364469) which discloses inter-frequency measurements are currently specified for LAA on secondary cells (SCells) that use frame structure type three (FS3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645